 BOLD GOLD OF CALIFORNIA, INCORPORATED285Rold Gold of California,IncorporatedandAmerican Bakeryand Confectionery Workers, International Union,AFL-CIO,PetitionerandBakery and Confectionery Workers,Inter-national Union,Local400.Case No. 21-RC-5312.March 17,1959SUPPLEMENTAL DECISION AND CERTIFICATIONOF REPRESENTATIVESPursuant to a Board Decision and Direction of Election 1 a runoffelection by secret ballot was conducted on December 9, 1958, underthe direction and supervision of the Regional Director for theTwenty-first Region of the National Labor Relations Board amongthe employees in the ]lit therein found appropriate.Following theelection the parties were furnished a tally of ballots which showedthat of approximately 24 eligible voters 10 cast ballots for the Peti-tioner, 12 cast ballots for the Intervenor, and 1 ballot was void.On December 15, 1958, the Petitioner filed with the Board's officesinWashington, D.C., objections to the runoff election and requestedthat it be set aside and a new election directed.The Employer andthe Intervenor were served copies of the objections at the timeof the filing with the Board. The objections were forwarded tothe Regional Director and received by him on December 22, 1958.On December 23, 1958, the Regional Director set aside a certificationof representatives issued by him to the Intervenor in the interim.Although the Employer and the Intervenor contended that theobjections were improperly filed, the Regional Director conductedan investigation on the merits of the objections and, on January12, 1959, issued his report on objections in which he found theobjections to be without merit and recommended that they be over-ruled.On January 22, 1959, the Petioner filed timely exceptions tothe report on objections.'Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Bean, and Fanning].In objection No. 1 the Petitioner alleged that the Employerallowed the Intervenor to enter the plant for the purpose of engag-ing in organizational activities but specifically denied such oppor-1Unpublished.2 Section 102.69 of the Board's Rules and Regulations provides that objections to theconduct of an election be filed with the Regional Director.The filing with the Board'soffices in Washington, D.C., did not meet the requirement of Section 102.69, and thereforedid not warrant an investigation of the objections on the merits.However, in the absenceof exceptions to the Regional Director's report on objections on the part of the Employerand the Intervenor,and in view of our disposition of the matter,we find no prejudicialerror.123 NLRB No. 24. 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDtunity to representatives of the Petitioner.No evidence was sub-mitted in support of this objection.Accordingly, we find it to bewithout merit and adopt the Regional Director's recommendationthat objection No. 1 be overruled.In objection No. 2 the Petitioner alleged that on the day preced-ing the election each employee received a letter entitled "Rold Goldof California, Inc. Reasons Why You Should Vote For Local 400."which contained material misrepresentations, promises of benefitsfor voting in favor of the Intervenor, Local 400, and threats ofeconomic detriment for voting in favor of the Petitioner.The Peti-tioner specifically refers to the following excerpts of the Employer'sletter :The contract we now have with Local 400 stops ABC fromtrying to get any more benefits for you.When this contractruns out, we will get you the most that the business can afford,regardless of ABC or Local 400.Almost all bakeries in Southern California have contractswith Local 400. If we have trouble with ABC and our com-petitors can deliver in the Markets under Local 400, then ourcustomers will go to other Companies-our competitors. If thathappens, there will be no jobs for you because if we cannot sellour products we do not need you to make them.Since all our competitors have contracts with Local 400, wehave to be in the same business position, if we want to keepselling our products. If our price is the same as our competi-tors, then there will be jobs for you and your benefits will beat least equal to the employees of our competitors.Voting for Local 400 against ABC will mean that ABC willnot be able to bother you anymore. The certified BargainingAgent will then be Local 400, who will represent you under therequirements of the National Labor Relations Law.It is long-established Board policy that an employer need notremain neutral in an election campaign, but may express a prefer-ence between competing labor organizations.Absent threats or'promises of benefit such expression of preference does not warrantsetting aside an election.eAlthough the Employer's letter vigorouslyurges the employees to vote for the Intervenor, we find that it con-tains no threats or promises of benefit, nor material misrepresenta-tions of fact impeding or impairing the employees' freedom ofchoice in the election.4Accordingly, in agreement with the RegionalDirector's recommendation, we hereby overrule objection No. 2 asbeing without merit.3 Cupples-Hesse Corporation,119 NLRB1288, 1289.4 La PointeMachineToolCompany,113 NLRB 171, 172. STOWE-WOODWARD, INC.287As we have overruled the Petitioner's objections, and as the Inter-venor has received a majority of votes in the runoff election, weshall certify the Intervenor as bargaining representative of theemployees in the appropriate unit.[The Board certified Bakery and Confectionery Workers Inter-nationalUnion, Local 400, as the collective-bargaining representa-tive of the employees in the appropriate unit of all productionemployees, janitors, checkers, and packers, at the Employer's ElSegundo, California, plant, excluding sales drivers, office clericalemployees, guards, watchmen, professional employees, and super-visors as defined in the Act.]Stowe-Woodward,Inc.andUnited Rubber,Cork,Linoleum andPlasticWorkers of America,AFL-CIO.Case No. 10-CA-3093.March 18, 1959DECISION AND ORDEROn October 15, 1958, Trial Examiner Albert P. Wheatley issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondent had engaged in and was engaging in certainunfair labor practices and recommending that it cease and desisttherefrom and take certain affirmative action, as set forth in the copyof the Intermediate Report attached hereto.Thereafter, the Re-spondent and the Union, the Charging Party herein, filed exceptionsto the Intermediate Report and supporting briefs.The Board 1 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudical error was committed.The rulings are hereby affirmed.The Board has considered theIntermediateReport, the exceptions, the briefs, and the entirerecord in this case, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner with the followingadditions and modifications.1.For the reasons stated in the Intermediate Report, we agreewith the Trial Examiner's finding that the interrogations, promisesof benefits, and threats of plant manager Mitchell and plant super-intendent Turnbull violated Section 8 (a) (1) of the. Act.2.We also agree with the Trial Examiner that the Respondentviolated Section 8(a) (5) and (1) of the Act by refusing to furnish,on the Union's request, a copy of the group insurance booklet, infor-mation concerning the cost of such insurance to the Company, and1Pursuant to the provisions of Section3(b) of the Act, the Boardhas delegated itspowers in connection with this case to a three-member panel[Members Bean,Jenkins,and Fanning].123 NLRB No. 28.